Citation Nr: 1623666	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-12 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection a right knee disorder.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from April 2001 to April 2005.  This matter comes before the Board of Veterans' Appeals BVA or Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The issue of entitlement to service connection for a foot disorder as due to a right knee disorder has been raised by the record in a May 2012 statement, but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The evidence of record shows that the Veteran's right knee disorder had its onset during service.


CONCLUSION OF LAW

A right knee disorder was incurred during active duty.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992). 

The Veteran seeks service connection for a right knee disorder, which he asserts had its onset during active duty, or alternatively, was caused by in-service injuries.  The Veteran's service treatment records include treatment for right knee pain for two months that increased with running and sit-ups in August 2001.  The Veteran denied any direct trauma.  The diagnosis was retropatellar pain syndrome.  Bilateral knee pain and discomfort was again shown in September 2001.  The diagnosis was retropatellar pain syndrome and the Veteran was provided a handout on patellar femoral syndrome.  In 2005, he was again seen for bilateral knee pain.  The diagnosis was retropatellar pain syndrome.  

At a November 2010 VA examination, a VA examiner determined that that it was "less likely than not" that the Veteran's current complaints of patellofemoral knee pain were consistent with his complaints during his time in the military.  The examiner stated that there was no specific injury but he was seen for similar knee pain on multiple occasions in the military.  A diagnosis of mild patellofemoral strain of the right knee was provided.  

During his March 2016 hearing before the Board, the Veteran explained that he had knee pain during service that had continued since his service discharge.

Based on the foregoing, and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's right knee disorder had its onset during service.  In so finding, the Board notes the presence of a chronic right knee disorder in service, a current right knee disorder, and the Veteran's reports of continuous symptoms between symptoms since service.  While the VA examiner provided a negative medical opinion, the examiner did not provide a rationale as for the basis of that opinion.  As patellofemoral pain syndrome can be defined as retropatellar or peripatellar pain, the examiner also failed to explain why the current symptoms and diagnosis were different from the same symptoms and same diagnoses in service.  Moreover, the examiner failed to consider the Veteran's competent and credible statements that the symptoms in service were the same as the current symptoms, and that he has had these symptoms since his military service.  Accordingly, service connection for a right knee disorder is warranted.


ORDER

Service connection a right knee disorder is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


